           Case 1:20-cv-01803-AKH Document 72 Filed 04/27/20 Page 1 of 1



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------   X
 JOSE L. VELESACA and ABRAHAM CARLO                               :
 UZATEGUI NAVARRO, on his own behalf and                          :
 behalf of others similarly situated,                             :     ORDER REGULATING
                                                                  :     PROCEEDINGS
                                 Petitioners-Plaintiffs,          :
                                                                  :     20 Civ. 1803 (AKH)
              -against-                                           :
                                                                  :
 THOMAS R. DECKER, in his official capacity as                    :
 New York Field Office Director for U.S.                          :
 Immigration      and     Customs       Enforcement;              :
 MATTHEW ALBENCE, in his official capacity as                     :
 the Acting Director for U.S. Immigration and                     :
 Customs Enforcement; UNITED STATES                               :
 IMMIGRATION               AND            CUSTOMS                 :
 ENFORCEMENT; CHAD WOLF, in his official                          :
 capacity as Acting Secretary of the U.S. Department              :
 of Homeland Security; UNITED STATES                              :
 DEPARTMENT OF HOMELAND SECURITY;                                 :
 CARL E. DUBOIS, in his official capacity as the                  :
 Sheriff of Orange County,                                        :
                                                                  :
                                 Respondents-Defendants.          :
 --------------------------------------------------------------   X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The Court has received and reviewed Petitioners’ letter submitted April 27, 2020,

ECF No. 71, which requests an order instructing Respondents to produce additional information

in connection with the Court’s awarding Petitioners injunctive relief, ECF No. 67. Respondents

are hereby ordered to file a letter response informing the Court of their position, on or before this

Friday, May 1, 2020.

SO ORDERED.

Dated:           March 31, 2020                                       _____________/s/______________
                 New York, New York                                      ALVIN K. HELLERSTEIN
                                                                         United States District Judge

                                                         1
